Order, Supreme Court, Bronx County (Anne Tar gum, J.), entered on or about December 12, 1995, which denied plaintiffs’ motion to preclude the testimony of defendant’s examining physician at trial, unanimously affirmed, without costs.
The motion was properly denied on the ground that the absence of plaintiffs’ attorney from the physical examination of the infant plaintiff was not caused by any effort by defendant or its physician to exclude her but by the attorney’s failure to advise the physician that she was going to be present. We perceive no prejudice to the infant plaintiff’s interests attributable to such absence. Concur—Murphy, P. J., Rosenberger, Rubin and Mazzarelli, JJ.